United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2369
                                 ___________

Michael Williams,                       *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   District of Minnesota.
David Crist, Warden; Mary McComb, *
Assistant Warden; Mark Thielen, A-      *        [UNPUBLISHED]
West Operations; Sue Nau, Program       *
Director; Wendell Anderson, A-          *
Segregation Lieutenant; Miller,         *
Canteen Lieutenant; Debra Nelson,       *
Disciplinary Supervisor; Craig Oseland, *
Disciplinary Member; Finnegan, Squad *
Sergeant; Salazar; Stroeing, A-         *
Segregation Officer; Nancy Manson,      *
Health Care Unit Supervisor (former); *
John Schotzke, Health Care Unit         *
Doctor; Melinda K. Morse; A. Haffner, *
Segregation Sergeant; Lt. Levasseur,    *
A-Segregation Sergeant; Doug Waiters, *
Property Officer; Lisa Erickson,        *
Officer; Sara Newcomb, Officer;         *
Gretchen A. Otto, L.A.P. Attorney;      *
Linda Hardee, Program Director and      *
Chief Sponsor; David Paulson, Medical *
Director of D.O.L.; John Lamey, M.D.; *
Dana Baumgartner, Health Care           *
Administrator; Christopher Ceman,       *
M.D.; Maureen Connor, H.C.U.            *
Administrator; Mike Seath; Nedra        *
Fitzloff-Meyer; Olson; Carbo,           *
Assistant Warden,                       *
                                        *
            Appellees.                  *
                                   ___________

                         Submitted: June 3, 2003
                             Filed: June 27, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Minnesota inmate Michael Williams appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action against various prison officials
and employees and medical personnel. After carefully reviewing the record, we
conclude that summary judgment--as well as the rulings related to Williams’s motions
for appointed counsel, and his attempt to file a belated amended complaint--were
proper, and that an extended opinion is not warranted. See 8th R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
                                        -2-